Case: 12-14916    Date Filed: 06/21/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-14916
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:12-cr-00066-RWS-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,


                                        versus


JABRIL “J” BATTLE,
a.k.a. Kevin J. Conard,
a.k.a. Michael Antonio Singleton,
a.k.a. Gilbert J. Jackson,
a.k.a. Vincent Jae Larue,
a.k.a. Kevin G. Conrad,
a.k.a. Neal Joppson,
a.k.a. Gebrael Den Atun El,
a.k.a. G. D. Atun,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                    (June 21, 2013)
              Case: 12-14916     Date Filed: 06/21/2013   Page: 2 of 2


Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:

      Robert Alan Glickman, appointed counsel for Jabril Battle, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Battle’s conviction and sentence

are AFFIRMED.




                                          2